DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
When Claims are Directed to Multiple Categories of inventions

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 I. Group I, Claims 31-36, drawn to an object collation device including an imaging unit and a recognizing unit, wherein the imaging unit having a light source, a housing, and a camera, classified in class G03B15/02 and G06T2207/10152.   
II. Group II, Claims 37-43, drawn to an identifier generation device including a generation unit, an imaging unit having a determination unit, and a registration unit, classified in class G06K9/00496 and G06V40/1335. 
III. Group III, Claim 44, drawn to an imaging adapter mountable on a camera including a light source and a housing having an analyzer, classified in class G01J3/524 and H04N 5/2254.
Inventions Groups are directed to related distinct product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different mode of operation. 
In the instant case, Group I claimed invention directed to a “a recognizing unit that recognizes the target object based on an image of the uneven pattern obtained by imaging.”
In the instant case, Group II claimed invention directed to “a generation unit that forms an ink layer on a target object … and a registration unit that registers an imaged result, wherein the imaging unit includes a determination unit that determines whether or not the uneven pattern is stabilized.”
In the instant case, Group III claimed invention directed to “wherein the housing includes an analyzer that converts the light emitted from the light source into linearly polarized light and makes the linearly polarized light incident on the ink layer, and a polarizer that transmits light specularly reflected at the surface of the ink layer and makes the light incident on the camera.”
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
 Restriction for examination purposes as indicated is proper because all these inventions listed in this action independent or distinct for the reasons given above and there would be serious search and examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph.
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143)  and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate with of the claims are readable of the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C 103 (a) of the other invention.
During a telephone conversation with J. Warren Lytle Jr. (Reg. No: 39,283) on 4/27/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 31-36.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 37-44 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
Figure 27 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 32 is objected to because of the following informalities: The terms “analyzer” and “polarizer” should be swapped for each other in the claim. Claim 32 recites “the object collation device according to claim 31, wherein the housing includes an analyzer that converts the light emitted from the light source into linearly polarized light and makes the linearly polarized light incident on the ink layer, and a polarizer that transmits light specularly reflected at the surface of the ink layer and makes the light incident on the camera.” The present specification states “the portion covering the opening 443 of the polarizing filter acts as a polarizer, the portion covering the opening 442 acts as an analyzer” (see para. [0120]). Based on the specification, claim 32 should recite “the object collation device according to claim 31, wherein the housing includes a polarizer that converts the light emitted from the light source into linearly polarized light and makes the linearly polarized light incident on the ink layer, and an analyzer that transmits light specularly reflected at the surface of the ink layer and makes the light incident on the camera.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 36 are rejected under 35 U.S.C 103 as being unpatentable over U.S. Patent Application Publication No.: 2015/0192838 (Ishiyama) in view of Japanese Patent No.: 4992375 (Ito et al.) (hereinafter Ito).
Regarding claim 31, Ishiyama teaches an object collation device comprising: an imaging unit that images an uneven pattern on a surface layer on a target object (Ishiyama, page 2, para. [0025], lines 1-5: "an imaging aid according to an exemplary embodiment of the present invention is an imaging aid aiding imaging of a predetermined region of a surface having minute concave and convex portions and being subject to intense specular reflection (e.g., a pearskin surface having a pearskin pattern), of an object"; see FIG. 1);
wherein the imaging unit includes: a light source that emits light to the surfaceIshiyama, page 2, para. [0025], lines 7-15: " includes a light source unit 1 irradiating light, and a cover lid 2 having a shape to cover a predetermined region of a surface of an object, a part of a surface of the cover lid 2 corresponding to a predetermined angular range from the normal line direction directly opposing the predetermined region being black and absorbing light, and another surface of the cover lid 2 corresponding to another angular range is formed by a light-source surface diffusing and emitting light irradiated from the light source unit 1"; see FIG. 1 and FIG. 7, light region angle φ; see FIG. 4, light source unit 1; the cover lid 2, as shown in FIG. 4, has multiple holes for numerous light sources in the holes all as part of light source unit 1 at different angles);
a housing in which a direction other than a direction of the light source, as seen from Ishiyama, page 2, para. [0025], lines 7-15: "includes a light source unit 1 irradiating light, and a cover lid 2 having a shape to cover a predetermined region of a surface of an object, a part of a surface of the cover lid 2 corresponding to a predetermined angular range from the normal line direction directly opposing the predetermined region being black and absorbing light, and another surface of the cover lid 2 corresponding to another angular range is formed by a light-source surface diffusing and emitting light irradiated from the light source unit 1"; see FIG. 1 and FIG. 7, dark region angle θ; see FIG. 4, cover lid 2); and
a camera that receives light emitted from the light source and specularly reflected at the surface Ishiyama, page 3, para. [0034], lines 7-19: "in the state in which the object is fit in the imaging aid 10 in this way, a camera mounted in the imaging hole of the cover lid 2 is used to image the pearskin surface of the object; since the black surface region inside the cover lid 2 does not reflect the illumination light from the light source unit 1, the top portion of the convex portion of the pearskin surface directly opposing the camera mounted to the imaging hole on the upper surface will be imaged to be black; moreover, the concave portion of the pearskin surface not directly opposing the camera will reflect light from various directions and be imaged to be white; consequently, the obtained image will have emphasized contrast between dark and light in the concave and convex portions" see FIG. 1).
Ishiyama fails to teach
an uneven pattern on a surface of an ink layer formed on a target object, and a recognizing unit that recognizes the target object based on an image of the uneven pattern obtained by imaging.
Ito teaches
an uneven pattern on a surface of an ink layer formed on a target object (Ito, page 7, para. 4, lines 1-7:"in the resin layer forming step in the present invention, for example, an electrophotographic system in which toner particles are fixed to a specific position on the surface of a substrate (recording medium) with a specific size (monochromatic solid printing), or thermal transfer recording in which solid ink is melt-transferred; examples thereof include a sublimation transfer recording method in which solid ink is sublimated and transferred, and a method in which a resin such as toner or an ink ribbon is melted and transferred by heat"; Ito, page 7, para. 6, lines 1-3: "in addition, it is preferable that the random pattern of the resin layer formed as described above has appropriate irregularities so that it can be satisfactorily observed in an observation process described later, specifically, it is formed"), and
a recognizing unit that recognizes the target object based on an image of the uneven pattern obtained by imaging (Ito, page 16, para. 6: "FIG. 3 is a block diagram showing a configuration example of a collation device used in the resin layer identification collation method according to the present invention; the collation device 1 is for identifying and collating individual substrates (recording media) using a random pattern image formed on the surface of a resin layer, and mainly includes an operation unit 2, a control unit 3, and an observation unit 4, a signal processing unit 5, an extraction processing unit 6, a storage unit 7, a comparison processing unit 8, and a determination processing unit 9"; Ito, page 17, para. 6: the extraction processing unit 6 extracts the feature amount of the pattern image observed by the observation unit 4, and more specifically, the feature amount unique to the resin layer based on the pattern image signal-processed by the signal processing unit 5; is extracted; the extraction processing unit 6 uses the data on the density due to the unevenness on the surface of the resin layer, the position data of the feature points due to the unevenness on the surface of the resin layer; the comparison processing unit 8 performs base material identification/collation by comparing the feature amount extracted by the extraction processing unit 6 with the feature amount stored in the storage unit 7; the base material is identified by individually comparing the feature amount newly extracted by the extraction processing unit 6 from the pattern image of the resin layer and all the feature amounts stored in advance in the storage unit 7").
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to replace the object with a pearskin surface having a pearskin pattern in the imaging unit, as taught by Ishiyama, with the target object with an uneven pattern on a surface of an ink layer formed on the target object, as taught by Ito. Further, it would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to combine the recognizing unit, as taught by Ito, with the imaging unit, as taught by Ishiyama.
The suggestion/motivation for replacing the object with a pearskin surface having a pearskin pattern in the imaging unit, as taught by Ishiyama, with the target object with an uneven pattern on a surface of an ink layer formed on the target object, as taught by Ito, would have been allowing individual identifiers, via ink layers, to be used for individual identification of objects from an acquired image of an uneven pattern. The suggestion/motivation for combining the recognizing unit, as taught by Ito, with the imaging unit, as taught by Ishiyama, would have been to identify and collate an object based on a formed ink layer on the surface of the object.
Therefore, it would have been obvious to combine Ishiyama with Ito to obtain the invention as specified in claim 31.
Regarding claim 36, Ishiyama, in view of Ito, teaches the object collation device according to claim 31.
Ishiyama, in view of Ito, fails to teach
wherein the uneven pattern includes crater-like irregularities randomly formed on the surface of the ink layer by a cratering phenomenon, each of the crater-like irregularities having a diameter equal to or larger than 10 μm but equal to or smaller than 100 μm.
Ito further teaches
wherein the uneven pattern includes crater-like irregularities randomly formed on the surface of the ink layer by a cratering phenomenon, each of the crater-like irregularities having a diameter equal to or larger than 10 μm but equal to or smaller than 100 μm (Ito, page 6, para. 6, lines 3-5: "the center line average roughness Ra of the resin layer is preferably 0.1 μm or more and 1000 μm or less, and more preferably 0.1 μm or more and 100 μm or less"; Ito, page 6, para. 8, lines 1-2: "here, the centerline average roughness Ra is a three-dimensional surface roughness"; Ito, page 6, para. 9, lines 1-2: "in order to set the center line average roughness Ra within the above range, the type of resin (toner, ink ribbon, etc.) used, the amount of resin applied ... can be controlled by adjusting").
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the uneven pattern, as taught by Ishiyama, in view of Ito, to include crater-like irregularities randomly formed on the surface of the ink layer by a cratering phenomenon, wherein each of the crater-like irregularities have a diameter equal to or larger than 10 μm but equal to or smaller than 100 μm, as further taught by Ito.
The suggestion/motivation for doing so would have been to image a cratering pattern as a bright and dark pattern, and that a cratering pattern image having a diameter of 10 μm or larger can be taken at least in one pixel.
Therefore, it would have been obvious to combine Ishiyama with Ito to obtain the invention as specified in claim 36.
Claim 32 is rejected under 35 U.S.C 103 as being unpatentable over Ishiyama, in view of Ito, and further in view of U.S. Patent Application Publication No.: 2017/0236266 (Rostami).
Regarding claim 32, Ishiyama, in view of Ito, teaches the object collation device according to claim 31.
Ishiyama, in view of Ito, fails to teach 
wherein the housing includes an analyzer that converts the light emitted from the light source into linearly polarized light and makes the linearly polarized light incident on the ink layer, and a polarizer that transmits light specularly reflected at the surface of the ink layer and makes the light incident on the camera.
Rostami teaches 
wherein the housing includes an analyzer that converts the light emitted from the light source into linearly polarized light and makes the linearly polarized light incident on the ink layer, and a polarizer that transmits light specularly reflected at the surface of the ink layer and makes the light incident on the camera (Rostami, para. [0043]: "the vision system arrangements above can operate on a variety of objects and surfaces; a line-scan version of the arrangement 400 is shown in FIG. 4 in which the line scan vision system camera 220 (described above in FIG. 2) images a moving (motion M) object 420, passing under a line-illuminator 230 as described above; in an exemplary embodiment, the illuminator 230 can include a linear polarizer PI1 and the camera optics OC1 can include a crossed polarizing filter P1"; see FIG. 2 and FIG. 4).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add the polarizer and analyzer, as taught by Rostami, to the object collation device, as taught by Ishiyama, in view of Ito.
The suggestion/motivation for doing so would have been to reduce diffused reflected light input to the camera and emphasize only the specular reflection light by the ink layer.
Therefore, it would have been obvious to combine Ishiyama, in view of Ito, with Rostami, to obtain the invention as specified in claim 32.
Claim 33 is rejected under 35 U.S.C 103 as being unpatentable over Ishiyama, in view of Ito, in view of Rostami, and further in view of U.S. Patent Application Publication No.: 2009/0244355 (Horie).
Regarding claim 33 Ishiyama, in view of Ito, and in view of Rostami, teaches the object collation of claim 32.
Ishiyama, in view of Ito, and in view of Rostami, fails to teach 
wherein the polarizer and the analyzer are configured of one polarizing filter.
Horie teaches
wherein the polarizer and the analyzer are configured of one polarizing filter (Horie, page 6, para. [0090], lines 1-2: "the polarizing plate 502 acts as a polarizer that outputs input nonlinearly polarized light as linearly polarized light"; see FIG. 5).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to replace the separate linear polarizer and crossed polarizing filter as taught by Ishiyama, in view of Ito, and in view of Rostami, with the one polarizing filter as taught by Horie.
The suggestion/motivation for doing so would have been to have both the analyzer and polarizer parallel to one another and the same distance from to the ink layer, which leads to more accurate refraction through the polarizing filter when light travels through it to reach the ink layer, as well as when light reflects back through it to reach the camera.
Therefore, it would have been obvious to combine Ishiyama, in view of Ito, in view of Rostami, with Horie, to obtain the invention as specified in claim 33.
Claim 34 is rejected under 35 U.S.C 103 as being unpatentable over Ishiyama, in view of Ito, and further in view of U.S. Patent No.: 10,482,361 (Yanson et al.) (hereinafter Yanson).
Regarding claim 34, Ishiyama, in view of Ito, teaches the object collation device according to claim 31.
Ishiyama, in view of Ito, fails to teach 
wherein as the light source, a light source having radiation intensity in which spectral distribution is high in a wavelength band of low spectral reflectance in a spectral reflectance characteristic of the ink layer is used.
Yanson teaches
wherein as the light source, a light source having radiation intensity in which spectral distribution is high in a wavelength band of low spectral reflectance in a spectral reflectance characteristic of the ink layer is used (Yanson, col. 22, lines 58-63: "in a more general case, a directed light source whose spectrum is likely to have a high return efficiency when reflected by a tagged object, and a light source with a low reflective return efficiency, can be used to perform selective range-finding in reference to the specific tagged object of interest")
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the light source as taught by Ishiyama, in view of Ito, to have a radiation intensity in which spectral distribution is high in a wavelength band of low spectral reflectance in a spectral reflectance characteristic of the ink layer. The light source and the ink layer are both taught by Ishiyama, in view of Ito. Therefore, Ishiyama, in view of Ito, and modified by Horie, allows selection of a light source with high spectral distribution that will then have low spectral reflectance when the light source illuminates the ink layer.
The suggestion/motivation for doing so would have been to suppress an influence of light components diffused and reflected by the ink layer, and emphasize the light components subjected to specular reflection at the surface of the ink layer.
Therefore, it would have been obvious to combine Ishiyama, in view of Ito, with Yanson, to obtain the invention as specified in claim 34.
Claim 35 is rejected under 35 U.S.C 103 as being unpatentable over Ishiyama, in view of Ito, and further in view of U.S. Patent No.: 9,965,070 (Vaillant).
Regarding claim 35, Ishiyama, in view of Ito, teaches the object collation device according to claim 31.
Ishiyama, in view of Ito, fails to teach
wherein the imaging unit further includes an image processing unit that performs processing to subtract, from a value of each pixel of a color image of the uneven pattern acquired by the camera, a value corresponding to an average color of the ink layer.
Vaillant teaches 
wherein the imaging unit further includes an image processing unit that performs processing to subtract, from a value of each pixel of a color image of the uneven pattern acquired by the camera, a value corresponding to an average color of the ink layer (Vaillant, col. 10, lines 39-49: "more specifically, according to an embodiment, detection unit 12 determines, in each color plane, a modified displayed image based on the displayed digital image and a modified acquired image based on the acquired digital image; each color pixel of the modified displayed image corresponds to the value of this color pixel of the displayed digital image decreased by the average value of all the color pixels of the same color plane; each color pixel of the modified acquired image corresponds to the value of this image pixel of the acquired digital image decreased by the average value of all the color pixels of the same color plane").
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add the imaging processing unit that performs processing to subtract, from a value of each pixel of a color image of the uneven pattern acquired by the camera, a value corresponding to an average color of the ink layer, as taught by Vaillant, to the object collation device taught by Ishiyama, in view of Ito.
The suggestion/motivation for doing so would have been to increase the weight of the color channel different from the ink color so that it is possible to emphasize the light components specularly reflected at the surface of the ink layer.
Therefore, it would have been obvious to combine Ishiyama, in view of Ito, with Vaillant, to obtain the invention as specified in claim 35.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662



/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662